Citation Nr: 0432528	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  93-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disease.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1964 to 
September 1964 and from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in  Los 
Angles, California.  The case was most recently before the 
Board of Veterans' Appeals (Board) in August 2003 at which 
time it was remanded for procedural purposes.  The case has 
been returned to the Board for appellate review.  

The Board regrets the delay, but finds it necessary to once 
again remand the case for further substantive development.  
The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  The VA will notify the 
veteran should further action be required.  


REMAND

VA has provided guidance for claims based on asbestos-related 
diseases in its Adjudication Procedure Manual M21-1 (Manual 
M21-1).  The guidelines recognize that exposure to asbestos 
may be brief, only one or two months, or indirect as a 
bystander.  As for a diagnosis of asbestosis (interstitial 
pulmonary fibrosis), the guidelines require a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  In the instant case a VA examination is needed to 
determine whether or not the veteran has radiographic 
evidence of asbestos-related pleural disease, to include 
advanced diagnostic radiology to confirm any such X-ray 
findings.  It is noted in the VA guidelines that "pleural 
plaques" are among the products of asbestos fibers.  See 
generally Manual M21-1, Part VI, Paragraph 7.21 and Part III, 
Paragraph 5.13.  

The medical evidence of record includes reports of 
radiographic testing and pulmonary function test of the 
veteran done by the VA in March 2000.  A VA examination was 
accorded the veteran in late March 2000 and the examiner 
stated that he had reviewed the claims file.  The examiner 
opined that high resolution CT scan of the chest was a very 
sensitive radiologic study to find evidence of asbestosis.  
He stated it showed no evidence of interstitial fibrosis to 
suggest asbestosis or any other asbestos-related pulmonary 
involvement.  The examiner stated that although the veteran 
had a history of asbestos exposure, and could potentially 
develop asbestos-related pulmonary disease, there was no 
clinical, spirometric or radiologic evidence of asbestosis or 
any other asbestos-related pulmonary disease.  

However, in an April 2000 communication Robert Lugliani, M.D. 
believed that further evaluation was in order.  He believed 
this should include four views of the chest to be interpreted 
by a reader as well as comprehensive pulmonary function 
testing to include diffusing capacity, lung volumes, and 
pulse oximetry with arterial blood gases to determine the 
degree of desaturation at rest and during exercise.  He also 
believed CT scan scanning of the lungs, without contrast, was 
in order.  The physician, the Chief of the Pulmonary Disease 
division at the St. Mary Medical Center in California opined 
that it was "within reasonable medical probability" that the 
veteran had asbestotic lung disease that played a specific 
role in his progressive respiratory impairment.  Of record 
are reports of subsequent visits with the physician.  
Following a July 2003 outpatient visit, the physician stated 
that the veteran had "COPD/asthma, bronchitis, and probable 
pleuritic lung disease."  The physician stated that it was 
"within reasonable medical certainty" that asbestotic lung 
disease had contributed to the veteran's current respiratory 
condition.  

A longitudinal review of the evidence of record discloses 
that it would be helpful to determine whether the veteran has 
specific radiologic findings consistent with asbestosis.  It 
appears he has not been accorded X-ray studies of the lungs 
for several years.  

While the Board regrets further delay, it believes that a 
respiratory examination with X-ray studies is desirable.  
Therefore, the case is REMANDED for the following:  

1.  VA should arrange for a special 
respiratory examination by an appropriate 
medical specialist for the purpose of 
ascertaining the nature and etiology of 
any respiratory disorder found present, 
particularly asbestosis.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any testing deemed 
advisable in order to assist the examiner 
in obtaining as comprehensive a picture 
of the veteran's respiratory status is 
authorized.  The respiratory specialist 
should opine as to whether it is at least 
as likely as not that any respiratory 
disorder found on examination, including 
asbestosis, is due to service on any 
basis, including claimed exposure to 
asbestosis.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale, with reference to the 
clinical records.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, VA should readjudicate 
the claim of entitlement to service 
connection for asbestos-related lung 
disease.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
contacted by VA; however, he is hereby notified that failure 
to report for any scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for 
service connection, and may indeed result in denial.  
38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



